People v Shaw (2020 NY Slip Op 04107)





People v Shaw


2020 NY Slip Op 04107


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND NEMOYER, JJ. (Filed July 17, 2020.) 


MOTION NO. (1752/00) KA 99-05535.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMICHAEL SHAW, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.